United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1405
                                  ___________

Mateo Bravo Mejia,                      *
                                        *
             Petitioner,                *
                                        *
Luisa Perez De Bravo,                   *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: August 17, 2010
                                Filed: August 24, 2010
                                ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Guatemalan citizen Mateo Bravo Mejia petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s denial
of asylum, withholding of removal, and cancellation of removal. We conclude that
the denial of asylum and withholding of removal was supported by substantial
evidence on the record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775,
781 (8th Cir. 2008) (standard of review). We cannot review the BIA’s discretionary
determination that Mejia failed to show his removal would result in exceptional and
extremely unusual hardship to his child. See Zacarias-Velasquez v. Mukasey, 509
F.3d 429, 434 (8th Cir. 2007) (this court lacks jurisdiction to review denial of
cancellation of removal for failure to prove exceptional and extremely unusual
hardship). Accordingly, the petition for review is denied.
                     ______________________________




                                      -2-